DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. Applicant argues that Sigurjonsson fails to teach a dotted pattern spread adhesive. This argument is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the dotted pattern spread allows an optimization of the sealing layer to control the balance between the adhesive to attach the sealing layer and the open area to allow transpiration of moisture vapor through the sealing layer into the atmosphere) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The limitation, “a dotted pattern spread adhesive” is interpreted to encompass any adhesive which is applied in at least two discontinuous portions, because such an arrangement of the adhesive comprises at least two dots (i.e. portions of adhesive), and those portions necessarily form a pattern. Sigurjonsson teaches the adhesive being discontinuously applied to allow for transpiration of moisture. Such a discontinuous application of adhesive is interpreted to meet the claimed limitation of a dotted pattern spread, at least because discontinuously applied teaches at least implicitly two or more regions of adhesive which are spaced apart from each other, and would necessarily form a pattern, even if an irregular or non-repeating pattern.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 61-64, 66--68, and 71-79  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshi et al. (US Pre-Grant Publication 2007/0265586) in view of Sigurjonsson et al. (US Pre-Grant Publication 2004/0126413).

Regarding claim 61, Joshi et al. teaches a method for treating a tissue site with reduced pressure, the method comprising: 
positioning a porous member [0041] proximate to the tissue site (See Figs. 12-13); 

maintaining reduced pressure under the sealing layer within the sealed space [0033]; and 
transpiring moisture from the sealed space through the sealing layer into the atmosphere [0033].  
Joshi fails to specifically teach that the sealing layer comprises a dotted pattern adhesive. Sigurjonsson teaches a wound dressing comprising a sealing layer comprising a dotted pattern spread adhesive (i.e. discontinuously applied) (See Sigurjonsson [0112]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Joshi with the teachings of Sigurjonsson and to provide a dotted pattern spread adhesive on the sealing layer in order to attach the sealing layer while allowing for the transpiration of moisture through the sealing layer.
Regarding claim 62, Joshi also teaches at least implicitly that moisture vapour penetrates through the at least one aperture, at least because the aperture (925, 1025) is covered by a gas permeable, liquid barrier (936, 1036) formed from microporous PTFE and permeable to gas [0050]. Microporous PTFE is the same material disclosed by Applicant as forming the gas and moisture vapour permeable filter layer.  
Regarding claim 63, Joshi also teaches that the at least one aperture in the sealing layer is covered by a liquid impermeable membrane (36, 936, 1036) [0049-0050].  
Regarding claim 64, Joshi also teaches that the sealing layer is made of a moisture vapour permeability material [0033].
Regarding claim 72, Joshi also teaches maintaining a pressure differential across the sealing layer when reduced pressure is maintained within the sealed space [0033].  


providing a porous member (unlabeled but disclosed as being within (40, 940, 1040) [0041] for placing proximate to the tissue site;
providing a sealing layer (920, 1020) having at least one aperture (925, 1025); and 
securing a membrane (936, 1036) relative to the sealing layer to cover the at least one aperture, 
wherein the membrane is configured to permit penetration of moisture vapour through the sealing layer at least because the aperture (925, 1025) is covered by a gas permeable, liquid barrier (936, 1036) formed from microporous PTFE and permeable to gas [0050]. Microporous PTFE is the same material disclosed by Applicant as forming the gas and moisture vapour permeable filter layer.  
Joshi fails to specifically teach that the sealing layer comprises a dotted pattern adhesive. Sigurjonsson teaches a wound dressing comprising a sealing layer comprising a dotted pattern spread adhesive (i.e. discontinuously applied) (See Sigurjonsson [0112]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Joshi with the teachings of Sigurjonsson and to provide a dotted pattern spread adhesive on the sealing layer in order to attach the sealing layer while allowing for the transpiration of moisture through the sealing layer.
Regarding claim 67, Joshi also teaches that the moisture vapour penetrates through the at least one aperture in the sealing layer at least because the aperture (925, 1025) is covered by a gas permeable, liquid barrier (936, 1036) formed from microporous PTFE and permeable to gas [0050]. Microporous PTFE is the same material disclosed by Applicant as forming the gas and moisture vapour permeable filter layer.  


Regarding claim 71, Joshi et al. teaches a dressing for treating a tissue site with reduced pressure, the dressing comprising: 
a porous member (unlabeled but disclosed as being within (40, 940, 1040) [0041] configured to be positioned proximate to the tissue site (See Figs. 12-13); 
a sealing layer (20, 920, 1020) configured to form a sealed space over the porous member and maintain reduced pressure under the sealing layer within the sealed space [0033], the sealing layer having at least one aperture (925, 1025) and being configured to transpire moisture from the sealed space through the sealing layer into the atmosphere [0033, 0050].  
Joshi fails to specifically teach that the sealing layer comprises a dotted pattern adhesive. Sigurjonsson teaches a wound dressing comprising a sealing layer comprising a dotted pattern spread adhesive (i.e. discontinuously applied) (See Sigurjonsson [0112]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Joshi with the teachings of Sigurjonsson and to provide a dotted pattern spread adhesive on the sealing layer in order to attach the sealing layer while allowing for the transpiration of moisture through the sealing layer.
Regarding claim 73, Joshi also teaches the sealing layer is configured to maintain a pressure differential across the sealing layer when reduced pressure is maintained within the sealed space [0033].  
Regarding claims 74, 76, and 78, Joshi further teaches that the dressing comprises a non-woven absorbent material which has been positioned within the sealed space [0041].
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781